


Exhibit 10.1




SETTLEMENT AGREEMENT AND GENERAL RELEASE




This Settlement Agreement and General Release (the “Settlement Agreement”), is
entered into the __ day of May 2010, by and among Ameritrans Capital Corporation
(“AMTC”), Elk Associates Funding Corporation (“Elk” and, together with AMTC,
collectively, the “Company”) and Granoff, Walker& Forlenza , P.C. (“GWF”).    

WITNESSETH:




WHEREAS, on or about February 14, 1994, GWF entered into that certain lease , as
amended pursuant to a First Amendment, Second Amendment and Third Amendment to
Lease (collectively, the “Lease”) with Sage Realty Corporation with respect toa
portion of the Fourth Floor, known as Suite 4C, in the building known as 747
Third Avenue, New York, New York (the “Premises”);

WHEREAS, on or about December 10, 2003, Elk and GWF executed a sublease (along
with all amendments thereto , collectively , the “Sublease”) with respect to a
portion of the Premises, which is more fully described in the Sublease (the
“Sublease Premises”);

WHEREAS, the Company has asserted that the Sublease is void and/or voidable ;

WHEREAS, GWF has asserted that the Sublease is a valid and binding contract ;

WHEREAS , the Lease is the subject of a number of disputes between the Company
and GWF ;

WHEREAS, the parties have agreed to resolve the issues in dispute between them
on the terms set forth herein without the need and expense of litigation;  

NOW, THEREFORE, in consideration of the payments and the mutual covenants and
agreements set forth herein, the parties hereto hereby agree as follows:

1.

Payments by the Company.

a.

The Company will pay GWF $260,000.00 (Two Hundred Sixty Thousand Dollars) (the
"Settlement Amount") on or before May 26, 2010, failing which this Settlement
Agreement shall be null and void and of no further force or effect.  It being
specifically understood and agreed that the Settlement Amount shall be
non-refundable and be deemed reasonable liquidated damages under this Settlement
Agreement.

b.

In addition, the Company will pay GWF the monthly base rent, shared overhead
expense and all other items of additional rent pursuant to the Sublease (such
invoices to be submitted to the Company by the 5th of each month) within three
(3) days of the Company's receipt of the relevant invoices but in no event later
than June 10, 2010, (respectively, the "June 2010 Rent").

2.

The Company to Vacate the Premises and Sublease Premises.

a.

The Company agrees to vacate the Premises and Sublease Premises (with the
exception of that portion of Ellen M. Walker's office and Lee A. Forlenza's
office, which are referred to in the Sublease), which are to be delivered to GWF
in vacant and broom clean condition, by no later than June 30, 2010 (the "Vacate
Date"), in accordance with the Surrender Declaration attached as Exhibit A.

b.

In the event the Company vacates prior to the Vacate Date, the May and June 2010
Rent shall nevertheless be paid in full and the Company shall not be entitled to
any proration of rent due to an early vacate date.

c.

The Company shall give GWF at least ten (10) business days prior written notice
of the date it will vacate.

d.

In the event the Company fails to vacate by the Vacate Date, it shall be liable
to GWF for each additional day, beyond the Vacate Date, that it occupies the
Premises and Sublease Premises until the actual date the Company vacates at the
rate of $1,000.00 per day.











--------------------------------------------------------------------------------










3.

Conditions relating to Company's Vacating the Premises and Sublease Premises.

a.

The move out by the Company from the Premises and Sublease Premises shall not
unreasonably interfere with the day to day business operations of GWF.

b.

The Company shall bear any and all costs and expenses for the move out from the
Premises and Sublease Premises including, but not limited to, the use of the
service elevator at 747 Third Avenue and its building employees, move out
deposits, if any, required by master landlord, Sage Realty Corporation and the
like.   Upon completion of the move out by the Company, GWF is authorized to
remove any listing of the Company names in the lobby of the 747 Third Avenue
building, the floor directory and the door of the Premises, provided that GWF
shall make available for pick up and retrieval by the Company any and all
facsimiles, deliveries, mail or correspondence as well as phone messages to the
Company, after such date for a period of ninety (90) days.

4.

Release of All Obligations Under the Sublease.  Other than the obligation to
make the payments set forth in paragraphs 1 and 2 above, from and after the date
of this Settlement Agreement, the Company will be released of all obligations
under the purported Sublease.

5.

Relinquishment of Claims to Personal Property.  The Company hereby relinquishes
any claim to personal property located in the kitchen, library, reception area,
conference rooms and common areas of the Premises, such as the secretarial work
stations, chairs, telephone equipment and instruments, computer servers, file
cabinets, desktop computers and office furniture located in all common areas.
 Notwithstanding the foregoing, the Company shall retain any personal property
owned by the Company or its employees which is located at the Premises,
including without limitation, the furniture, fixtures and equipement located in
 Michael Feinsod’s office, Gary Granoff’s office, Margaret Chance’s office and
Steve Tarnofsky’s office.  In addition, the Company shall retain its artwork.

6.

No Further Obligations.  Other than the payments set forth in paragraph 1 above
and except as otherwise set forth in this Settlement Agreement, the Company
shall have no obligation to make any payments, including but not limited to
payments relating to bills from Katsky Korins LLP or for any amounts relating to
the Sublease Premises or the leasing thereof, to GWF.  

7.

Release by the Company.  In consideration of the mutual execution of this
Settlement Agreement and the mutual agreement to be legally bound by its terms,
each of AMTC and Elk hereby releases, acquits and forever discharges GWF, Ellen
M. Walker and Lee A. Forlenza from any and all pending and potential claims,
demands, actions, causes of action, suits, debts, liabilities, losses, damages,
awards, judgments, settlements, interest, and other fees (including attorneys’
fees), costs or expenses, of whatever nature, whether known or unknown, pending
or future, asserted or unasserted, certain or contingent arising out of the
Lease, the Sublease, the Premises or the Sublease Premises .   Notwithstanding
the foregoing, nothing contained herein shall discharge any obligation or
release any claim or right under this Settlement Agreement or any other matter
not specifically set forth herein.

8.

Release by GWF.  In consideration of the mutual execution of this Settlement
Agreement and the mutual agreement to be legally bound by its terms and the
payment in full of all amounts due and owing to GWF by the Company under Section
1 of this Settlement Agreement, GWF hereby releases, acquits and forever
discharges AMTC and Elk from any and all pending and potential claims, demands,
actions, causes of action, suits, debts, liabilities, losses, damages, awards,
judgments, settlements, interest, and other fees (including attorneys’ fees),
costs or expenses, of whatever nature, whether known or unknown, pending or
future, asserted or unasserted, certain or contingent arising out of the Lease,
the Sublease, the Premises or the Sublease Premises.  Notwithstanding the
foregoing, nothing contained herein shall discharge any obligation or release
any claim or right under this Settlement Agreement or any other matter not
specifically set forth herein.      

9.

Informed and Voluntary Settlement.  Each party hereto agrees that it has entered
into this Settlement Agreement voluntarily as a free act and deed.  Furthermore,
each party hereto additionally represents, warrants and agrees that such party
has full power and authority to enter into this Settlement Agreement , attached
as Exhibit B is a secretary’s certificate evidencing the authorization of this
Settlement Agreement by the Board of Directors  of both  Elk and AMTC.

10.

Showing Sublease Premises.  GWF shall, upon execution of this Settlement
Agreement, be permitted to offer the Sublease Premises for rent and show the
Sublease Premises to third parties accordingly.

11.

Entire Agreement.  All prior or contemporaneous agreements, contracts, promises,
representations and statements among the parties hereto as to the subject matter
hereof are merged into this Settlement Agreement.  This Settlement Agreement
constitutes the entire understanding among the parties with respect to the
subject matter hereof.











--------------------------------------------------------------------------------










12.

Waiver; Modification.  No waiver or modification of the terms hereof shall be
valid unless in writing signed by each of the parties hereto.

13.

Best Efforts.  The parties used their respective best efforts to consummate the
resolution of their disputes as evidenced by this Settlement Agreement.

14.

Governing Law; Consent to Jurisdiction.  This Settlement Agreement shall be
governed by, and construed in accordance with, the laws of the State of New York
applicable to contracts made and wholly to be performed in such state by
residents thereof without giving effect to the conflict of laws principles
thereof.

15.

Binding Effect; Successors and Assigns.  This Settlement Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, executors, successors, and assigns; provided, however, that neither this
Settlement Agreement nor any of the provisions hereof may be assigned by any
party hereto without the consent of the other parties hereto.

16.

Enforceability of Releases.  The invalidation of any portion of this Settlement
Agreement for any reason whatsoever will have no effect on the enforceability
and validity of the general releases contained herein.

17.

Counterparts.  This Settlement Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which taken
together shall constitute a single instrument.

18.

Costs and Fees.  Each party hereto shall bear its, his or her own attorneys’
fees and costs in connection with the preparation and execution of this
Settlement Agreement.

19.

Agreement Not Interpreted Against Drafter.  This Settlement Agreement shall be
construed without regard to any presumptions against the party causing the same
to be prepared.

IN WITNESS WHEREOF, the parties have executed this Settlement Agreement as of
the date first set forth above.











--------------------------------------------------------------------------------













GRANOFF, WALKER & FORLENZA, P.C.







___________________________________

_________________

By:

Date




___________________________________

Title







STATE OF NEW YORK

)

)  ss:

COUNTY OF _________

)




On the _____day of ___________ in the year _______ before me, the undersigned,
personally appeared ______________, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual

whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.  







_______________________________

         Notary Public

















--------------------------------------------------------------------------------













AMERITRANS CAPITAL CORPORATION







___________________________________

_________________

By:

Michael Feinsod

Date




___________________________________

Title      President


































STATE OF NEW YORK

)

)  ss:

COUNTY OF NEW YORK

)




On the _____day of ___________ in the year _______ before me, the undersigned,
personally appeared Michael Feinsod, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual

whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.  







_______________________________

         Notary Public

















--------------------------------------------------------------------------------













ELK ASSOCIATES FUNDING CORPORATION







___________________________________

_________________

    By:

Michael Feinsod

Date




___________________________________

Title      Vice President







STATE OF NEW YORK

)

 )  ss:

COUNTY OF NEW YORK

 )




On the _____day of ___________ in the year _______ before me, the undersigned,
personally appeared Michael Feinsod, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual

whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.  







_______________________________

         Notary Public


















